Citation Nr: 1446666	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-27 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This issue was remanded by the Board in December 2013 for further development.  It has now been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to these electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals no additional records relevant to the issue on appeal.  


FINDING OF FACT

A bilateral hearing loss disability is not shown to have been present in service, a sensorineural hearing loss was not compensably disabling within the one year presumptive period or for many years thereafter, and a bilateral hearing loss disability is unrelated to in-service noise exposure.  


CONCLUSION OF LAW

A bilateral hearing loss was not incurred in service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in July 2010 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  In August 2010, the Veteran indicated that he had nothing more to submit.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording him VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for this issue are in order.  

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, written argument from his representative, and the VA examination reports and addendum opinions.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Relevant Laws and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection will be presumed for certain chronic diseases, including "[o]ther organic diseases of the nervous system," if manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  According to VA policy, sensorineural hearing loss is an "organic disease of the nervous system and is subject to presumptive service connection" under 38 C.F.R. § 3.309(a).  See M21-1MR III.iv.4.B.12.a.  

In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

The Veteran has claimed entitlement to service connection for a bilateral hearing loss disability caused by exposure to acoustic trauma in service.  He has attributed this disorder to exposure to noise from tanks, artillery, hand grenades, and small arms fire during training missions as well as artillery fire while serving near the Korean Demilitarized Zone.  The Veteran's DD Form 214 indicates that his specialty in service was field wireman.  The claimant has stated that "To this day I have difficulty hearing people talk to me unless they are face to face."  In order to give the Veteran the benefit of the doubt, the Board will assume this statement to be an assertion that he began to experience hearing loss while in service.

Even if this is the Veteran's contention, the objective medical evidence in the record supports the opposite conclusion.  Audiometric testing conducted as part of the Veteran's August 1972 entrance examination revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
15
10
10
/
15
LEFT EAR
20
20
5
/
20

Audiometric testing conducted as part of the Veteran's July 1974 separation examination revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
20
20
5
15
10
LEFT EAR
20
15
10
10
5

These findings show that the Veteran's bilateral hearing was entirely within normal limits for VA purposes under the provisions of 38 C.F.R. § 3.385 throughout his active duty service; any deterioration was slight and some frequencies showed improvements during service.  

The Veteran's service treatment records include no complaints or treatment related to hearing loss.  The Veteran's post-service medical records show no evidence of complaints of or treatment for hearing loss prior to filing the instant claim.

In August 2010, the Veteran was afforded a VA audiology examination.  The examiner found that the Veteran had mild bilateral sensorineural hearing loss.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
25
30
45
40
40
LEFT EAR
25
30
35
40
35

Speech recognition testing revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  While the audiometric test results indicated that in 2010 the Veteran met the threshold for a hearing loss disability under 38 C.F.R § 3.385, the examiner opined that the Veteran's hearing loss was not a result of his service.  The examiner explained that this was because the Veteran's service treatment records showed normal hearing bilaterally upon discharge and "NO evidence of significant shift in thresholds from induction to discharge."  

In a June 2012 addendum opinion, the same examiner observed that "Current science indicates that 'understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely' (Institute of Medicine)."  

Because the Veteran's entrance examination contained no result in the 3000 hertz range, the RO obtained an addendum opinion in July 2012 from a second VA examiner to clarify the first examiner's findings.  The July 2012 examiner noted the thresholds at 2000 hertz and 4000 hertz and said that "by extrapolation" the threshold at 3000 hertz would be between those figures.  For that reason, the July 2012 examiner found that there was no significant shift at 3000 hertz between the entrance and discharge audiograms and that she agreed with the first examiner's opinion.

Because the prior examiners did not relate the medical literature to the facts of the Veteran's case in sufficient detail and did not address the possibility of a connection between the Veteran's sensorineural hearing loss and his tinnitus, for which the RO granted service connection in February 2011, the Board remanded the case for an additional VA examination by a new examiner.  In March 2014, the Veteran was again afforded a VA examination.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
20
25
45
45
60
LEFT EAR
25
30
40
50
45

Speech recognition testing revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The examiner agreed with the Veteran's prior diagnosis of sensorineural hearing loss.  The examiner reviewed the Veteran's claims file, noted that the Veteran's hearing was normal upon entering and leaving service, including "significant IMPROVEMENT at separation in the high frequencies," and concluded that "[t]his evidences that the [V]eteran suffered no permanent shift in hearing for the worse during the time of military service."

The March 2014 VA examiner discussed the Veteran's noise exposure in service with him.  The Veteran reported that, when working in the field, tanks would fire "half a block away" and he heard background engine noise while staying in a hut near the motor pool.  The Veteran did not identify any specific event of acoustic trauma.  The examiner found that the Veteran's noise exposure in service was "minimal" and that, given the exam results at separation, "it is not likely that it had a detrimental effect on his hearing."  The examiner also noted that the Veteran reported noise exposure after service in his work "in a model shop and as a shop foreman."

Based on this information, the March 2014 VA examiner found that the Veteran's hearing loss was not connected to military service.  In reaching this conclusion, the examiner noted the same information from the Institute of Medicine that the initial VA examiner cited.

The March 2014 VA examiner further noted that hearing loss and tinnitus are independent conditions and that "[o]ne condition does NOT cause a worsening of the other or aggravation of the other.  There is no medical literature or Audiology literature to support that tinnitus causes as (sic) worsening of hearing sensitivity, and thus, a negative opinion here."  

The March 2014 VA examiner closed by noting the multiple examiners who had reviewed the Veteran's case, all of whom had reached the same conclusion.  "There is no firm evidence to suggest that the [V]eteran had direct noise exposure, and no evidence to suggest that his hearing was negatively effected (sic) while in service."

The Veteran has not indicated that he has received any treatment related to his hearing loss through VA or private medical providers at any time since his separation from service.  Other than lay statements, the Veteran has submitted no additional medical evidence related to a hearing loss disability.  

In this case, while the evidence shows that the Veteran has bilateral sensorineural hearing loss of sufficient severity to constitute a disability under 38 C.F.R. § 3.385, the evidence preponderates against finding that such a disability is related to military service, or that hearing loss manifested to a compensable degree within one year of separation from service, and therefore the preponderance of the evidence is against the Veteran's claim.  

The Veteran asserts that his bilateral hearing loss is caused by noise exposure he experienced in service.  The record is unclear as to whether the Veteran's service exposed him to hazardous levels of noise.  The Veteran points out that the RO conceded "exposure to hazardous acoustic trauma" because the appellant's DD Form 214 shows receipt of a sharpshooter badge for the rifle and hand grenade.  Because the Board reviews the RO's decision de novo, it is not bound by the RO's findings of fact.  See Henderson ex rel. Henderson v. Shinseki, 131 S.Ct. 1197, 1200 (2011).  The March 2014 VA examiner discussed the Veteran's history of noise exposure with him and found that his noise exposure in service was "minimal." Based on the details of noise exposure the Veteran reported to the March 2014 examiner, the Board agrees with the examiner's conclusion.

Even if the Board agreed with the Veteran that he was exposed to hazardous noise levels while in service that would not place the evidence in equipoise to show that his current hearing loss is related to service.  The Veteran is competent to describe events that occurred during military service and any symptomatology regarding his perceived hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The Veteran is not competent, as a lay person, to provide a medical diagnosis of hearing loss or a medical opinion as to the etiology of any such hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Hearing loss can have many causes, and whether any loud noises to which the Veteran might have been exposed during service are in any way related to his current hearing loss disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The most probative opinions on this point are those offered by the three VA examiners.  

There is also no competent medical evidence on file of a hearing loss disability, as defined by 38 C.F.R. § 3.385, until the August 2010 VA examination, 36 years after the Veteran's separation from service.  The Veteran has also not indicated that he had been diagnosed with or treated for hearing loss prior to August 2010.  The only evidence the Veteran offers of symptomatology during and after service is his statement that, "[t]o this day," he has difficulty in conversations with people.  As stated above, even if this is an assertion that hearing loss began in service that is an assertion the medical evidence of record contradicts.  Thus, the Board finds that the Veteran has failed to provide evidence of continuity of symptomatology indicative of a chronic condition that has existed since the Veteran's separation from service.  The absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of a low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (prolonged periods without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

Moreover, the Board notes that the only probative, professional medical opinions to address the medical relationship, if any, between the Veteran's bilateral hearing loss disability and his military service, those of the three VA examiners, weigh against the claim.  In particular, the March 2014 VA examiner, who was fully apprised of the Veteran's in-service history of noise exposure by the appellant himself and discussed it in her examination report, nevertheless opined that his bilateral hearing loss was less likely than not related to his service, and provided evidence from the Veteran of post-service noise exposure as well as medical literature to support this finding.  The Board finds that the examiner's opinions, which were based on review of the Veteran's documented and asserted medical history and two comprehensive audiological examinations, constitute the most probative evidence of record on the medical nexus question.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would support the claim for service connection for bilateral hearing loss.  In a September 2012 statement, the Veteran's representative conceded that the appellant "has not offered any contrary opinions so it appears that there is no evidence that we might point to that would conflict with the opinions offered by the VA examiners."  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Veteran's representative notes that the RO granted the Veteran service connection for tinnitus and cites evidence of a general correlation between tinnitus and hearing loss.  Correlation does not imply causation.  The question before the March 2014 VA examiner with regard to tinnitus was whether the Veteran's service-connected tinnitus could have caused his sensorineural hearing loss.  The examiner found that it could not and nothing the Veteran's representative cites contradicts the examiner's statement that tinnitus cannot cause hearing loss.  

The Veteran's representative cites Hensley v. Brown, 5 Vet. App. 155 (1993) for the proposition that "Hearing loss at separation is not required."  This is a misreading of Hensley.  In Hensley, the Court found that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley, 5 Vet. App. at 160 (emphasis added).  Throughout its decision, the Court in Hensley took note of the fact that the veteran's audiometric test results showed significant worsening in both ears on nearly every frequency during service, just not to a degree that would be compensable under 38 C.F.R. § 3.385.  See, e.g., Hensley, 5 Vet. App. at 156-57.  In the instant case, the Veteran's audiometric test results show, in the medical opinion of the VA examiners, no significant deterioration in the Veteran's hearing over the course of his service.  The Veteran has also submitted no evidence that his current disability is causally related to service.  Hensley does not require the Board to ignore these facts.  

The Veteran's representative also argues that "Service connection can always be granted after service based on a medical opinion (38 CFR 3.303(d))."  That regulation provides that "Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service."  In this case, because the preponderance of the competent evidence of record establishes the opposite, the Board will not grant service connection.

In summary, the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral hearing loss disability.  As such, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


